STONE, J.
Under our statute, Code of 1876, § 2904, when there are “ two or more persons associated together as partners in any business or pursuit, who transact business under a common name, whether it comprise the names of such persons or not, .... any one of the associates, or his legal representative may be sued for the obligation of all.” The effect of our statutes is to make the promises, contracts and obligations of partnerships, given within the scope of their partnership dealings,, the promises, contracts and obligations of the partnership, and of each and every member thereof. The contract itself makes it joint, and our statute makes it also several. This, because wlien the promise is given, or obligation entered into within the scope of the partnership dealings, it is alike the contract or obligation of all, and of each member of the firm. Such promise need not be in writing, unless it is of the nature which the law requires to be in writing. And joint contracts may be made, with or without writing. In McCulloch v. Judd, 20 Ala. 703, it was said: “A creditor may sue one or all the members of a firm, on a debt contracted in the firm name, and ’ may declare on the demand as the individual liability of the partner or partners sued.”
¥e find no error in this record, and the judgment of the Circuit Court is affirmed.